DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending.
Information Disclosure Statement
The Information Disclosure Statement filed on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Specification
The title of the invention is not descriptive.  Examiner suggests that title maybe changed to provide more description regarding the instant invention as currently title only states “IMAGE FORMING APPARATUS”. Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
A review of the specification, according to PG-Pub, shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
storage unit - the image forming apparatus 100 includes a storage unit 7. The storage unit 7 is a non-volatile storage device. For example, the storage unit 7 is an HDD, paragraph 39.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese translation of Yoshioka Tetsuya et al., JP 2005-148496 (as cited in the IDS) in view of Teraue, US 2013/0148156.
Regarding claim 1, Tetsuya discloses an image forming apparatus (copying machine 1, paragraph 22) comprising: 
an operation panel (paragraph 23, upper part of the main body 2 is provided with an operation / display unit 4); 
a printer configured to perform printing on a paper (paragraphs 22-23, copying machine 1 includes a main body 2 for performing image processing (copying) of image data and image forming unit 5 for performing copying); 
a reader configured to read a paper used for printing (paragraph 25, the copying machine 1 can count the number of sheets conveyed from the sheet cassette 6 to the image forming unit 5 for each sheet size and sheet type. That is, the number of sheets used for copying can be counted for each sheet size and sheet type); 
a controller (paragraph 31, a control unit 10 for controlling the entire copying machine 1) configured to, 
paragraphs 25, 49, note that When a predetermined operation of the operation / display unit 4 is performed, a sheet of a size and type desired by the user is selected from the sheets stored in the sheet cassette 6. Then, the sheet is conveyed from the sheet cassette 6 to the image forming unit 5 and is copied in the image forming unit 5. Further, the copying machine 1 can count the number of sheets conveyed from the sheet cassette 6 to the image forming unit 5 for each sheet size and sheet type. That is, the number of sheets used for copying can be counted for each sheet size and sheet type therefore the size and type of paper used in the copying machine 1 are usually determined as desired by the copying machine 1); 
and a storage unit (memory 7, paragraph 31) configured to store the paper information in association with history information indicating a usage history of a paper indicated by the paper information (a memory 7 for managing count values counted for each department, and for each paper size and paper type, also note in the memory 7, a registration area 76 for registering (storing) paper size data and paper type data, and paper corresponding to the size data and paper type data registered in the registration area 76 are counted plus the size and type of paper to be aggregated in each department are set in the registration area 76 according to the usage status of the paper used in the entire copying machine 1, what kind of paper is used in the copying machine 1 for each department, paragraphs 31-32, 48),
control unit 10) determines whether target paper information which is paper information indicating a same type of paper as the paper indicated by newly generated the paper information is stored in the storage unit, and updates the history information corresponding to the target paper information when the target paper information is stored (for example, it is assumed that “B4 size” is registered in the registration area 76 as size data and “plain paper” is registered as paper type data. For example, if three B4 size plain papers are used after the department A selection key 44 is operated, the total data of “B4 size plain paper” stored in the summary data storage area 78 of the department A is displayed. “3” is added, and the size and type of paper to be aggregated for each department are set according to the usage situation of the paper used for each department, the usage situation of the paper used for each department can be grasped in more detail. For example, assume that the design department uses the department A of the copying machine 1, the accounting department uses the department B, and the planning department uses the department C. Further, it is assumed that the A3 size paper is used in the design unit, the colored paper is used in the accounting unit, and the A4 size plain paper and the B5 size plain paper are used in the planning unit. At this time, for example, the A3 size plain paper, the A3 size thick paper, and the A3 size colored paper are stored in the total data storage area 71 of the department A, and the A3 size colored paper and the B4 size colored paper are stored in the total data storage area 72 of the department B, And B5 size colored paper, it is assumed that the total data storage area 73 of the department C is set to count paper for each A4 size plain paper and B5 size plain paper, paragraphs 33, 78),
and when the target paper information is not stored, causes the storage unit to store newly generated the paper information in association with new the history information indicating the usage history of the paper indicated by newly generated the paper information (paragraphs 55-62, 78, note that screen for selecting paper size data to be newly registered in the paper size registration area 97 is displayed, copying machine 1 can also count the number of sheets used for each sheet size and thus can newly register the paper size data registered in the paper size registration area 97 and the paper type data registered in the paper type registration area 98 by a simple operation)
and wherein the operation panel accepts a operation for inputting a type of paper from the user (paragraphs 56-57, note that fig. 6A is a screen for selecting paper size data to be newly registered in the paper size registration area 97, and FIG. 6B is a paper type newly registered in the paper type registration area 98. It is a screen for selecting data) and wherein the controller performs a process of searching the storage unit for the paper information indicating the type of paper input in the operation (the paper type registration area 98 in which the paper type data “not specified” is registered indicates the used number of sheets having the same size as the paper size data registered in the paper size registration area 97. Count regardless of paper type. Therefore, the copying machine 1 can also count the number of sheets used for each sheet size. The copying machine 1 can newly register the paper size data registered in the paper size registration area 97 and the paper type data registered in the paper type registration area 98 by a simple operation. In response to these changes, the copying machine 1 clears the count value stored in the counter 911, but adds this count value to the count value stored in the counter 912 of the sheet number management unit 818. That is, since the count value before the change can be used effectively, paragraphs 61-62), and causes the operation panel to display the history information corresponding to the paper information found in the process (when a predetermined operation of the operation panel/display unit 4, is performed, the aggregated data aggregated in the aggregated data storage area 71 is read out for each department, The total data is displayed on the display panel 42, paragraph 66).
Tetsuya fails to explicitly disclose accepting a search operation for inputting a type of paper from the user, and performing a search process of searching for the paper information indicating the type of paper input in the search operation.
However, Teraue teaches accepting a search operation for inputting a type of paper from the user, and performing a search process of searching the storage unit for the paper information indicating the type of paper input in the search operation (paragraphs 13, 72, note that the operator designates at least one search condition through the search screen 90. In response to actions made by the operator on the input unit 44, it is assumed that on the search screen 90, "PRINTING PRESS 1" is designated as the printing press (the printing press name in FIG. 4), "ART PAPER" is designated as the sheet (the sheet type in FIG. 4), "CMYK" is designated as the number of colors (the color plates in FIG. 4), "Japan Color" is designated as the target (the target in FIG. 4), "COMPANY A" is designated as the customer name (the customer name in FIG. 4), and "MAGAZINE" is designated as the job type).
Tetsuya and Teraue are combinable because they both teach printing systems with setting printing conditions such as paper types.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Tetsuya with the teachings of Teraue for the benefit of having a search information input unit in the printing environment for inputting search information by the user to easily and effectively carry out a search process on the plurality of printing conditions as taught by Teraue at paragraph 13.
Regarding claim 9, Tetsuya further discloses wherein the history information includes a cumulative number of sheets used of a paper indicated by corresponding paper information (the used number of sheets used at that time is added to the total data of “B4 size plain paper” totaled in the total data storage area 711 of the department D and the total data storage area 712 of the department E, also note that the total data storage area 71 of the department A stores the total data that is the number of sheets used corresponding to the five paper size data and the paper type data designated by the administrator of the copying machine 1 or the like. Further, total data that is the number of sheets used corresponding to the size data and the paper type data is also stored, paragraph 34, 39, 72), and wherein when causing the operation panel to display any of the history information, the controller causes to display the cumulative number of sheets used of the paper indicated by the paper information corresponding to the history information to be displayed (when a predetermined operation of the operation panel/display unit 4, is performed, the aggregated data aggregated in the aggregated data storage area 71 is read out for each department, The total data is displayed on the display panel 42, paragraphs 66, 80).
Regarding claim 10, Tetsuya in view of Teraue further teaches wherein when multiple pieces of the paper information are found in the search process (Teraue, search information input unit for inputting search information to carry out a search process on the plurality of printing conditions, paragraph 13), the controller causes the operation panel to display multiple pieces of the history information corresponding respectively to the multiple pieces of the paper information found in the search process in order from the history information having a largest cumulative number of sheets used of the paper indicated by the corresponding paper information (Tetsuya, all data found in search is displayed including the counted number of sheets, paragraphs 66, 34, 55-62, 72).
Tetsuya and Teraue are combinable because they both teach printing systems with setting printing conditions such as paper types.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Tetsuya with the teachings of Teraue for the benefit of having a search information input unit in the printing environment for inputting search information by the user to easily and effectively carry out a search process on the plurality of printing conditions as taught by Teraue at paragraph 13.
Regarding claim 11, Tetsuya in view of Teraue further teaches wherein the history information includes information indicating a last print date of printing using a paper for example, the copying machine described in Patent Document 1 counts the number of sheets used for copying, and predicts for each sheet size the date when the sheets stored in the copying machine are consumed based on the count value. it can. Since the prediction result is notified to the user of the copying machine, the user can prepare the sheet to be replenished before the sheet stored in the copying machine is consumed, paragraph 3), and wherein when causing the operation panel to display any of the history information, the controller causes to display the last print date of printing using the paper indicated by the paper information corresponding to the history information to be displayed (Tetsuya, all data found in search is displayed including the last consumed data, paragraphs 66, 80, 3 with Teraue, paragraph 78 where searching based on date of use can be applied and displayed).
Tetsuya and Teraue are combinable because they both teach printing systems with setting printing conditions such as paper types.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Tetsuya with the teachings of Teraue for the benefit of having a search information include last print or last user date for providing better usability criterial in a search process as taught by Teraue at paragraph 78.
Regarding claim 12, Tetsuya in view of Teraue further teaches wherein when multiple pieces of the paper information are found in the search process process (Teraue, search information input unit for inputting search information to carry out a search process on the plurality of printing conditions, paragraph 13), the controller causes all data found in search is displayed including the last consumed data, paragraphs 66, 80, 3 with Teraue, paragraph 78 where searching based on date of use can be applied and displayed).
Tetsuya and Teraue are combinable because they both teach printing systems with setting printing conditions such as paper types.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Tetsuya with the teachings of Teraue for the benefit of having a search information include last print or last user date for providing better usability criterial in a search process as taught by Teraue at paragraph 78.
Regarding claim 13, Tetsuya in view of Teraue further teaches wherein the controller determines a size of the paper read by the reader on a basis of the read data, and includes information indicating the determined paper size in the paper information (Tetsuya, paragraphs 25, 49, note that When a predetermined operation of the operation / display unit 4 is performed, a sheet of a size and type desired by the user is selected from the sheets stored in the sheet cassette 6. Then, the sheet is conveyed from the sheet cassette 6 to the image forming unit 5 and is copied in the image forming unit 5. Further, the copying machine 1 can count the number of sheets conveyed from the sheet cassette 6 to the image forming unit 5 for each sheet size and sheet type. That is, the number of sheets used for copying can be counted for each sheet size and sheet type therefore the size and type of paper used in the copying machine 1 are usually determined as desired by the copying machine 1), wherein the operation panel accepts an operation of inputting a paper size as the search operation, and wherein when a paper size is input in the search operation (Teraue, the operator designates at least one search condition through the search screen 90. In response to actions made by the operator on the input unit 44, it is assumed that on the search screen 90, "PRINTING PRESS 1" is designated as the printing press (the printing press name in FIG. 4), "ART PAPER" is designated as the sheet (the sheet type in FIG. 4), paragraphs 72, 99), the controller causes the operation panel to display the history information corresponding to the paper information including the information indicating the paper size input in the search operation (Tetsuya, all data found in search is displayed including the last consumed data, paragraphs 66, 80, 3 with Teraue, paragraph 78 where searching based on date of use can be applied and displayed).
Tetsuya and Teraue are combinable because they both teach printing systems with setting printing conditions such as paper types.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Tetsuya with the teachings of Teraue for the benefit of having the user carry out a search process involving plurality of printing conditions with a simple process as taught by Teraue at paragraph 72.
Regarding claim 14, Tetsuya in view of Teraue further teaches wherein the operation panel accepts an operation of inputting a period as the search operation, and all data found in search is displayed including the last consumed data, paragraphs 66, 80, 3 with Teraue, paragraph 78 where searching based on date of use can be applied and displayed).
Tetsuya and Teraue are combinable because they both teach printing systems with setting printing conditions such as paper types.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Tetsuya with the teachings of Teraue for the benefit of having a search information include last print or last user date for providing better usability criterial in a search process as taught by Teraue at paragraph 78.
Regarding claim 15, Tetsuya further discloses wherein the history information includes the read data obtained by reading a paper indicated by corresponding paper information (paragraphs 25, 49, note that When a predetermined operation of the operation / display unit 4 is performed, a sheet of a size and type desired by the user is selected from the sheets stored in the sheet cassette 6. Then, the sheet is conveyed from the sheet cassette 6 to the image forming unit 5 and is copied in the image forming unit 5. Further, the copying machine 1 can count the number of sheets conveyed from the sheet cassette 6 to the image forming unit 5 for each sheet size and sheet type. That is, the number of sheets used for copying can be counted for each sheet size and sheet type therefore the size and type of paper used in the copying machine 1 are usually determined as desired by the copying machine 1), and wherein when causing the operation panel to display any of the history information, the controller causes to display a paper image based on the read data of the paper indicated by the paper information corresponding to the history information to be displayed (the total data of “B4 size plain paper” stored in the summary data storage area 78 of the department A is displayed. Further, for example, if five B4 size plain papers are used after the department B selection key 45 is operated, the total data of “B4 size plain paper” aggregated in the aggregate data storage area 79 of the department B is displayed, paragraph 33 and the aggregated data aggregated in the aggregated data storage area 71 is read out for each department, The total data is displayed on the display panel 42, paragraph 66).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited prior arts and other relevant prior arts fails to explicitly teach all the features of claim 2, namely, “wherein when generating the paper information, the controller: binarizes the read data; detects from the read data an edge pixel which is a pixel corresponding to an edge of a paper; recognizes a main scanning one-side pixel which is the edge pixel located farthest to one side in a main scanning direction and a main scanning other-side pixel which is the edge pixel located farthest to an other side in the main scanning direction, and recognizes a number of first main scanning pixels, which is a number of pixels from the main scanning one-side pixel to the main scanning other-side pixel, for each of a plurality of main scanning pixel lines extending in the main scanning direction in the read data; recognizes a sub-scanning one-side pixel which is the edge pixel located farthest to one side in a sub-scanning direction and a sub-scanning other-side pixel which is the edge pixel located farthest to an other side in the sub-scanning direction, for each of a plurality of sub-scanning pixel lines extending in the sub- scanning direction in the read data, and recognizes a number of first sub-scanning pixels, which is a number of pixels from the sub-scanning one-side pixel to the sub- scanning other-side pixel; obtains a main scanning greater-number-side average value by averaging numbers of first main scanning pixels of a specific number of the main scanning pixel lines in descending order of the numbers of first main scanning pixels, and obtains a main scanning lesser-number-side average value by averaging the numbers of first main scanning pixels of the specific number of the main scanning pixel lines in ascending order of the number of first main scanning pixels; obtains a sub-scanning greater-number-side average value by averaging numbers of first sub-scanning pixels of the specific number of the sub- scanning pixel lines in descending order of the number of first sub-scanning pixels, and obtains a sub-scanning lesser-number-side average value by averaging the numbers of first sub-scanning pixels of the specific number of the sub-scanning pixel lines in ascending order of the number of first sub-scanning pixels; determines that the paper read by the reader is an index paper when a value obtained by subtracting the main scanning lesser-number-side average value from the main scanning greater-number-side average value and a value obtained by subtracting the sub-scanning lesser-number-side average value from the sub-scanning greater-number-side average value are respectively larger than preliminarily specified threshold values; and generates, as the paper information, information indicating that the paper read by the reader is an index paper”.
Claims 3-4 are dependent upon claim 2.
And the cited prior arts and other relevant prior arts fails to explicitly teach all the features of claim 5, namely, “wherein when generating the paper information, the controller: binarizes the read data; detects from the read data an edge pixel which is a pixel corresponding to an edge of a paper; performs a process that counts a number of changes from white pixels to black pixels or a number of changes from black pixels to white pixels as a number of main scanning edges, from one side to the other side in a main scanning direction, targeting at a pixel located between the edge pixel located farthest to one side in the main scanning direction and the edge pixel located farthest to the other side in the main scanning direction, for each of a plurality of main scanning pixel lines extending in the main scanning direction in the read data; performs a process that counts a number of changes from white pixels to black pixels or a number of changes from black pixels to white pixels as a number of sub-scanning edges, from one side to the other side in a sub-scanning direction, targeting at a pixel located between the edge pixel located farthest to one side in the sub-scanning direction and the edge pixel located farthest to the other side in the sub- scanning direction, for each of a plurality of sub-scanning pixel lines extending in the sub-scanning direction in the read data; obtains an average value of main scanning edges by averaging the number of main scanning edges of a specific number of the main scanning pixel lines in descending order of the number of main scanning edges, and obtains an average value of sub-scanning edges by averaging the number of sub-scanning edges of the specific number of the sub-scanning pixel lines in descending order of the number of sub- scanning edges; determines that the paper read by the reader is a punch paper when the average value of main scanning edges and the average value of sub-scanning edges are each one or more; and generates, as the paper information, information indicating that the paper read by the reader is a punch paper”.
Claims 6-8 are dependent upon claim 5.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshikawa, US 2002/0063875 – teaches the type of paper is first input. In step S502, the controller 402 then searches the paper type table 601 for the input paper type, paragraph 61.
Kimura et al., US 2020/0004472 – teaches usage history that is information regarding the number of times that sheet information is allocated to a sheet feeding deck. When sheet information is generated, the usage history is set to zero. The usage history increments each time the sheet information is allocated to a sheet feeding deck, paragraph 45.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672